IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


BRENTON D. BISHER AND CARLA S.                      :   No. 543 MAL 2020
BISHER, INDIVIDUALLY AND AS                         :
ADMINISTRATORS OF THE ESTATE OF                     :
CORY ALLEN BISHER, DECEASED,                        :   Petition for Allowance of Appeal
                                                    :   from the Order of the Superior
                      Petitioners                   :   Court
                                                    :
                                                    :
               v.                                   :
                                                    :
                                                    :
LEHIGH VALLEY HEALTH NETWORK,                       :
INC., LEHIGH VALLEY HOSPITAL, INC.,                 :
LEHIGH VALLEY ANESTHESIA                            :
SERVICES, PC, LVPG PULMONARY AND                    :
CRITICAL CARE MEDICINE, DR. BRIAN                   :
CIVIC, DR. DOROTHEA WATSON, DR.                     :
JENNIFER STROW, DR. BONNIE PATEK,                   :
DR. FREDERIC STELZER, EASTERN                       :
PENNSYLVANIA GASTROENTEROLOGY                       :
AND LIVER SPECIALISTS, PC, AND                      :
NORMA D. WILSON, CRNA,                              :
                                                    :
                      Respondents                   :


                                           ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


   (1) Did the Superior Court err in quashing Petitioners’ appeal based upon the Superior
       Court’s finding that it lacked jurisdiction to hear the appeal as it relates to the Estate
       of Cory Allen Bisher because the Estate’s Complaint was void ab initio, where the
       trial court permitted a non-attorney to represent the Estate until the statute of
       limitations had expired?
(2) Did the Superior Court err in quashing Petitioners’ appeal based upon the Superior
    Court’s holding that it lacked jurisdiction to hear the appeal as it relates to pro se
    litigants Carla Bisher and Brenton Bisher because of an improper verification, an
    issue raised sua sponte by the Superior Court?

(3) Did the Superior Court err in ruling that the Certificates of Merit at issue in the
    instant case were deficient where the Certificates of Merit met the legal
    requirements of Pa.R.C.P. 1042.3 and the MCARE Act?




                                [543 MAL 2020] - 2